Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

Status of Claims
Claims 12-16 and 18-19 are currently pending in this application in response to the amendment filed on 05/14/2021. Claims 12 and 16 have been amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §103 rejections:
Applicant’s claim amendment filed May 14, 2021 combined with Examiner’s Amendment as indicated below overcame the 103 rejections, therefore the rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Floyd Canfield on June 8, 2021.
The application has been amended as follows:
particular product item on a production line comprising a control unit and a timestamp counter, which are comprised on the production line, wherein the control unit is configured to receive a real-time product signal related to the particular product item from peripheral devices of the production line, wherein the control unit is further configured to carry out a method comprising: receiving a plurality of real-time product signals, each of the plurality of real-time product signals relating to the particular product item and a peripheral device of the peripheral devices, generating a plurality of event signals, wherein each event signal of the plurality of event signals is based on one of the plurality of real-time product signals and corresponds to an event experienced by the particular product item, arranging the plurality of event signals in a sequence corresponding to an order in which the plurality of real-time product signals was received in order to determine a relative position of the particular product item in the production line, and associating a timestamp generated by the timestamp counter with the sequence, wherein the peripheral devices comprise: a counting sensor configured to initially recognize the particular product item on the production line to produce the real-time product signal, the control unit being configured to receive the real-time product signal from the counting sensor to trigger the timestamp counter to generate the timestamp for the sequence of the particular product item such that the timestamp counter generates the timestamp when the counting sensor initially recognizes the presence of the particular product item on the production line, a print head configured to print a digital stamp on the particular product item, the digital stamp reflecting the information with respect to the particular product item obtained from at least one of the peripheral devices, which precedes the print head on the production line, and the timestamp associated with the sequence of the particular product item, and a quality camera which is succeeding to the print head on the production line and is configured to read the digital stamp printed on the particular product item and to issue an event signal whether it is possible to read the digital stamp or not.  

16. (Currently Amended) A method of tracing a particular product item on a production line, comprising: receiving, by a control unit comprised on the production line and configured to receive a real-time product signal related to the particular product item from peripheral devices of the production line, a plurality of real-time product signals each relating to the particular product item and a peripheral device of the peripheral devices, the peripheral devices comprising a counting sensor, a print head and a quality camera, generating a timestamp by a timestamp counter comprised on the production line, generating, by the control unit, a plurality of event signals, wherein each event signal of the plurality of event signals is based on one of the plurality of real-time product signals and corresponds to an event experienced by the particular product item, arranging, by the control unit, the plurality of event signals in a sequence corresponding to an order in which the plurality of real-time product signals was received in order to determine a relative position of the particular product item in the production line, associating, by the control unit, the timestamp with the sequence, and particular product item, the digital stamp reflecting the information with respect to the particular product item obtained from at least one of the peripheral devices, which precedes the print head on the production line, and the timestamp associated with the sequence of the particular product item, wherein generating the timestamp for the sequence of the particular product item is triggered by the real-time product signal produced by the particular product item on the production line and received by the control unit such that the timestamp counter generates the timestamp when the counting sensor initially recognizes the presence of the particular product item on the production line, wherein the method further comprises reading by the quality camera the digital stamp printed on the particular product item, and issuing by the quality camera an event signal whether it is possible to read the digital stamp or not, wherein the quality camera is succeeding to the print head on the production line.  

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Lepper et al. (US 5,555,504) teaches a system (fig.1) for tracing a product item on a production line (real-time production line tracking a series of pallets carrying contact lens mold halves, abstract) comprising
a control unit (control system 11 includes one or more PLCs 102a-c/104a-c and plurality of sensor devices, col.6, lines 45-58) and a timestamp counter (master clock providing the timestamp information, col.7 lines 50-53), wherein the control unit is configured to receive a real-time product signal related to the product item from peripheral devices (control means 100 of control system 11 with PLCs to receive and process monitored or tracked conditions of contact lens in real-time with a plurality of sensor devices, col. 6 lines 45-50), wherein the control unit is further configured to carry out a method comprising:
receiving a plurality of real-time product signals each of the plurality of real-time product signals relating to the product item and a peripheral device (control system 11 receives monitored or tracked data in real-time of pallets containing contact lens and its process conditions via plurality of sensor devices, col.6, lines 45-58), 
generating a plurality of event signals, wherein each event signal the plurality of real-time product signals is based on one of the plurality of real-time 
arranging the plurality of event signals in a sequence corresponding to an order in which the plurality of real-time product signals was received (timestamp information and condition status information for each pallet are arranged in an array-type order by rows and columns, fig.3 and col.8, lines 20-47), and 
associating a timestamp generated by the timestamp counter with the sequence (an array-type order by rows and columns associating timestamp information, pallet identification number, and pallet status condition, fig.3 and col.8, lines 48-55 and col.9, lines 5-9),
wherein the peripheral devices comprise:
at least one sensor (barcode laser scanner devices 110-119, fig.1, col.7, lines 64-67) to recognize the product item to produce the real-time product signal, the control unit being configured to receive the real-time product signal from the at least one sensor to trigger the timestamp counter to generate the timestamp for the sequence of the product item (associating important events occur to the pallet and the time an event occurred with a specific identified pallet ID, col.2 lines 12-16; the time information for each pallet constitutes the specific time at which a pallet has passed a particular bar code scanner and undergoes a specific event, col.7 lines 40-46; data corresponding to the identified pallet gets input into the PLC for updating processing status information and/or timestamp information, col.8, lines 3-16).
Moore et al. (US 2017/0210098) teaches a process to manufacture a sheathing panel product on a production line (Moore: figs.8-10) including a print head configured to print a digital stamp on the product item (Moore: a print head that performs printing or 
Hattrup et al. (US 10,685,191) teaches a system and method to individually track each product from manufacture to purchase to the end user where a unique tracking code is added to each product or package for tracking identification purposes (col.4 lines 53-57, fig.12A and col.20 lines 3-7); where in response to sensed position of the web by cameras, the processor instructs a printer to print promotion code, promotion image, and ID code image on the web at the appropriate location (col.20 lines 26-33); where timing of the various components provided by a real time kernel clock (col.20 lines 49-50).
 Fetahovic (US 2005/0246048) teaches a process and system for tracking a mass flow of cigarettes through transport production (Fetahovic: fig.1) including a FIFO stack memory (Fetahovic: figs.3A-C) for storing a predetermined sequence in the form of stack when a product enter the transport section and when the product emerge from the transport section (Fetahovic: par.0026, par.0009, par.0032-0033).
	However, the prior arts of record individually or in combination fails to teach at least “arranging the plurality of event signals in a sequence corresponding to an order in which the plurality of real-time product signals was received in order to determine a relative position of the particular product item in the production line, and associating a timestamp generated by the timestamp counter with the sequence, wherein the peripheral devices comprise: a counting sensor configured to initially recognize the particular product item on the production line to produce the real-time product signal, the control unit being configured to receive the real-time product signal from the counting sensor to trigger the timestamp counter to generate the timestamp for the sequence of the particular product item such that the timestamp counter generates the timestamp when the counting sensor initially recognizes the presence of the particular product item on the production line, a print head configured to print a digital stamp on the particular product item”.

Allowable Subject Matter
Claims 12-16 and 18-19 are allowed.

“A system for tracing a particular product item on a production line comprising a control unit and a timestamp counter, which are comprised on the production line, wherein the control unit is configured to receive a real-time product signal related to the particular product item from peripheral devices of the production line, wherein the control unit is further configured to carry out a method comprising: receiving a plurality of real-time product signals, each of the plurality of real-time product signals relating to the particular product item and a peripheral device of the peripheral devices, generating a plurality of event signals, wherein each event signal of the plurality of event signals is based on one of the plurality of real-time product signals and corresponds to an event experienced by the particular product item, arranging the plurality of event signals in a sequence corresponding to an order in which the plurality of real-time product signals was received in order to determine a relative position of the particular product item in the production line, and associating a timestamp generated by the timestamp counter with the sequence, wherein the peripheral devices comprise: a counting sensor configured to initially recognize the particular product item on the production line to produce the real-time product signal, the control unit being configured to receive the real-time product signal from the counting sensor to trigger the timestamp counter to generate the timestamp for the sequence of the particular product item such that the timestamp counter generates the timestamp when the counting sensor initially recognizes the presence of the particular product item on the production line, a print head configured to print a digital stamp on the particular product item, the digital stamp reflecting the information with respect to the particular product item obtained from at least one of the peripheral devices, which precedes the print head on the production line, and the timestamp associated with the sequence of the particular product item, and a quality camera which is succeeding to the print head on the production line and is configured to read the digital stamp printed on the particular product item and to issue an event signal whether it is possible to read the digital stamp or not.”
The primary reason for the allowance of claim 16 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:

Claims 13-15 and 18-19 are allowed due to their dependency on claims 12 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US7380213.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        June 10, 2021